Citation Nr: 0114997	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-16 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb injury.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The RO denied entitlement to service connection for residuals 
of a left thumb injury.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1999, a transcript of which has been 
associated with the claims file.

In November 1999 the RO granted entitlement to service 
connection for PTSD with assignment of a 50 percent 
evaluation effective September 14, 1999, the date of claim.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO in April 2001, a 
transcript of which has been associated with the claims file.

The claim of entitlement to service connection for residuals 
of a left thumb injury is addressed in the remand portion of 
this decision.


FINDING OF FACT

The probative, competent medical evidence of record shows 
that PTSD is productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's record of service, (DD-214), shows he served 
from January 1969 to January 1971.  His decorations include a 
Vietnam Service Medal, a Vietnam Campaign Medal with 60 
device, a Vietnamese Cross of Gallantry with Palm, and a 
Combat Infantryman's Badge.

The veteran provided oral testimony before a Hearing Officer 
at the RO on September 14, 1999.  The testimony was primarily 
referable to the claim of service connection for residuals of 
a left thumb injury; however, reference was made to combat 
and acquiring of the Purple Heart Medal.  A transcript of the 
testimony has been associated with the claims file.  

Associated with the claims file is a substantial quantity of 
VA mental health psychotherapy reports dated during the 
1990's.  In essence and briefly summarized, they are to the 
combined effect that the veteran was suffering from PTSD with 
depressive episodes.  His symptomatology was reported to 
include severe depression, mood lability, anxiety, 
irritability, survivor guilt, recurrent intrusive thoughts, 
recurrent nightmares, and sleep disruption.  It was reported 
that PTSD affected all aspects of the veteran's life.

VA conducted a special psychiatric examination of the veteran 
in November 1999.  The examination concluded in a diagnosis 
of PTSD.  The GAF score was 45.  

The examiner recorded the veteran was suffering from serious 
symptoms of anxiety, sleep disturbance, sadness and intrusive 
thoughts, and serious impairment in social and occupational 
functioning.  He had no friends and was unable to sustain a 
marital relationship.  He was unable to keep a job.

A VA outpatient discharge summary referable to treatment from 
March 6 to April 14, 2000, shows the veteran, in the opinion 
of the attendant examiner, was determined to be totally and 
permanently disabled from consistent gainful employment on 
the basis of his severe and continuing PTSD symptoms.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent as far as can be practicably determined, 
the average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  


In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Under the revised criteria for rating mental disorders, 
effective November 7, 1996, a 50 percent evaluation for PTSD 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.





The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126.

The GAF (global assessment of functioning) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 
(4th ed. 1994)] (DSM-IV).  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); also cited in Richard v. Brown, 9 Vet. 
App. 266 (1996).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.

Scores ranging from 51 to 60 reflect some moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a 
job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6 (2000).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. §§ 3.102, 4.3 (2000).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).




The Board is satisfied that all relevant facts pertaining to 
this issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
provisions as mandated by the VCAA.  VCAA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the record 
shows the RO has examined the veteran, and associated with 
the claims file a substantial quantity of outpatient 
treatment reports as well a recent record of inpatient care.  
The veteran provided oral testimony before the undersigned as 
recently as April of the current year.

The RO considered all relevant evidence in the claims file, 
including the results of the VA examination, and accordingly 
issued a rating decision, followed by a statement of the 
case.  These documents and actions specifically notified the 
veteran of what is required to substantiate his claim.  
Therefore, the duty to assist as mandated by the VCAA, has 
been met.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the new law without it 
first being considered by the RO.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran and his representative have been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and have done so.  VA 
received documents from the veteran perfecting his appeal, as 
well as statements from his local representative.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Evaluation of PTSD

The Board may only consider the factors that are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran is currently assigned a 50 percent evaluation for 
his PTSD.  The Board reiterates that such an evaluation is 
consistent with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

The Board is of the opinion that the evidence reflects much 
more than a "reduced reliability" of occupational and 
social functioning.  Rather, the probative evidence 
demonstrates that the veteran suffers from total occupational 
and social impairment consistent with the 100 percent 
schedular evaluation.  38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130.

The probative evidence of record shows that the veteran has 
repeatedly been assessed with severe symptomatology 
associated with PTSD.  PTSD has been reported to affect all 
aspects of his life.  The substantial quantity of mental 
health psychotherapy reports of record have repeatedly 
reflected chronic depression with overwhelming social 
isolation.  The veteran's GAF score has been almost 
exclusively 45, reflecting serious impairment.  

A VA outpatient discharge summary referable to treatment for 
ongoing PTSD symptomatology shows the veteran was determined 
to be, in the opinion of his attendant examiner, totally and 
permanently disabled from consistent gainful employment on 
the basis of his severe and continuing PTSD symptoms.  

The criteria for a 100 percent evaluation require total 
occupational and social disablement.  This is the veteran's 
case.  As PTSD has rendered the veteran totally disabled from 
any gainful employment or meaningful social activity, the 
Board finds that the evidentiary record supports an initial 
100 percent schedular evaluation with application of 
pertinent governing criteria effective the date of the grant 
of service connection, September 14, 1999.  There exists no 
basis for the "staging" of ratings in the veteran's case.  
See Fenderson, supra.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov, 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board's review of the service medical records discloses 
that the veteran sustained an injury to his left thumb in 
August 1970.  A contemporaneous examination to ascertain the 
nature and extent of severity of any residual disability 
relative to such injury is not on file.  While the veteran 
testified on appeal that he had never sought treatment for 
residuals of the service reported left thumb injury, the 
possibility exists that he may have more recently recalled 
some post service treatment, or sought treatment after his 
hearings on appeal.  Therefore, association with the claims 
file of any such treatment records would also materially 
assist in the adjudication of his claim.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
any records referable to treatment of his 
left thumb injury residuals.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2).




3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an appropriate medical 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any left 
thumb disorder(s) which may be present. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner must be requested to address 
the following medical issues:

(a) Does the veteran currently have any 
chronic acquired disorder(s) of the left 
thumb?

(b) If so, what is/are the disorder(s)?

(c) Is/are any of the disorder(s) found 
present directly related to the in-
service reported August 1970 left thumb 
injury?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.





4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
left thumb injury.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final action warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



